He express our sympathy to the people of Mexico whose capital city was recently shaken by violent earthquakes.
The 40 years experience of the United Nations Charter which has considerably enriched international life constitute for this century now coming to an end an important stage, a moment of historical importance, which we must be proud to honor. We should do so because the United Nations, with its good and bad points, has today become a disciplined adult in fairly good health.
My country, whose rebirth in freedom and sovereignty dates from the moment when the General Assembly adopted the Declaration on the Granting of Independence to Colonial Countries and Peoples, finds in these 40 years of the Charter and the 2 5 years of resolution 1514 (XV) of 1960 more than a happy coincidence.
In retrospect, it might be considered that history in a spectacular movement towards orderly behavior by the actors on the world stage has finally succeeded in remodeling, to a very large extent, the map of the world as we see it today, reflected in this very place by the irreversible universalization of our
Organization.
Happily the balance-sheet of that development will be drawn up under the very competent and wise authority of Ambassador de Pinies. His unanimous choice for the presidency confirms, for us, the great merit and experienced qualities of a statesman and diplomat that he possesses. There can be no doubt that under his wise direction the fortieth session of the General Assembly will mark an important stage in the life of our Organization.
Furthermore, for the Congolese delegation his capacity as the representative of Spain identifies him with a part of Europe that has long been at the crossroads of civilization and has predisposed it to support the kind of international co-operation that is reflected in the co-operation existing between our two countries. Consequently it goes without saying that my delegation will give him its complete support throughout his term.
My delegation wishes also to join the many speakers who have bestowed well-merited praise on his predecessor for the authority and effectiveness he displayed during his time as President of the Assembly at its thirty-ninth session.
May I also renew to the Secretary-General, Mr. Javier Perez de Cuellar, the interest and confidence that the People's Republic of the Congo has in the efforts he has undertaken in order to render more effective the functioning of the United Nations system and enable it fully to meet its responsibilities in the face of the serious problems threatening international peace and security.
In his brilliant report on the work of the Organization, our Secretary-General placed particular emphasis en th-a idea of international authority by demonstrating the requirements for such authority in terms of international co-operation. This concept implies, indeed, the idea of multilateralism in its fullest and most dynamic form, in order to justify the collective responsibility we have assumed under the standards and principles of the Charter, whose purposes and objectives we are duty-bound to promote.
It is an irony of fate that as we commemorate the fortieth anniversary the most obvious signs of a situation that is in many respects of great concern manifest themselves throughout the entire fabric of international relations, covering even our most predictable prospects with great uncertainty.
Indeed, today famine, hunger and poverty are raging in numerous countries with greater intensity than ever. Today we count almost 30 million Africans caught in a
crisis in which the vagaries of fate, such as drought and desertification, remain intractable in spite of the responsibilities of man and his systems.
We continue to experience even today how difficult it is for the developed pact of the world to accept that underdevelopment is not in any way decreed by nature and that concerted and resolute action can overcome it.
Multilateralism should not always imply - as is so often the case - solidarity that is perceived only in terms of trade. That necessarily leads to under-utilization of enormous intellectual, technological and other possibilities which could be allocated by the world today to the most fundamental human needs.
Because of this reality, and although our Organization was conceived when taking into account the sum total of the lessons drawn from the most atrocious world war, the 40 years of the United Nations cannot be celebrated everywhere in the same serene atmosphere. War continues to be the lot of many nations; and the arms race does not spare even outer space.
With regard to human rights and the right to self-determination of peoples, the odious system of apartheid continues to rage in South Africa, while unjustifiable obstacles are constantly raised in the path towards independence for Namibia, The peoples of Nicaragua, Western Sahara, Palestine and many other regions daily undergo the harmful effects of the policy of aggression, domination and division pursued by the imperialist Powers.
The persistence - and at times worsening - of some of the ills the United Nations was meant to cure, or at least prevent or contain, often places the United Nations at the center of difficulties heaped upon it not without malice by some States concerned above all with their own interests and opposed to co-operation advantageous to all  and this in spite of their participation in drafting joint decisions.
In this international situation of serious concern, there arc everywhere hotbeds of tension that are being maintained purposely in order to broaden spheres of influence by imposing foreign military bases on peaceful populations and ensuring protectorates in disguise. Trampling upon international rules and conventions, the colonialist, imperialist, expansionist and racist Powers have built a veritable system of irregular, illegal and immoral practices. Armed acts of aggression, occupation of the territory of other States and military interventions remain the means by which they impose their authority and bring about the triumph of their selfish and hegemonic interests to the detriment of the self-determination of peoples.
In the economic field, monetary disorder, galloping inflation, surging interest rates, unsustainable disequilibrium in balances of payments, growing indebtedness - all constitute the main features of our time, with increased deterioration in the terms of trade which are dangerously eroding expected revenues in developing countries.
My delegation believes that only global negotiations can correct the international economic situation and lead to the establishment of a new international economic order. By emphasizing in its conclusions the need to work out more equitable relations between the North and the South, the Eighth Conference of the Ministers for Foreign Affairs of the Non-Aligned Countries, which was just held at Luanda, Angola, merely reflected the conviction of the developing countries in this regard.
In this struggle for development and the establishment of relations of co-operation among peoples, science and information roust take pride of place as indispensable factors for the maintenance of peace and security. They must be put at the service of development and the total blossoming of mankind, instead of serving to alienate and destroy humanity through the arms race and subversion.
It is the duty of the international community to support the efforts of the specialized agencies of the United Nations system, and in particular of the United Nations Educational, Scientific and Cultural Organization (UNESCO), to draft general policies and programs favorable to setting up a new world information order and promoting the science and technology necessary to the solution of development problems in third-world countries. on these questions, relations between the countries of the North and the South would benefit were they to develop along the lines of a better knowledge of the world's resources and of progress for all mankind.
For some the United Nations should neither manage nor guarantee the general interests or the most legitimate aspirations of the international community, which is tantamount to returning to the doctrine of might makes right that prevailed generally in past centuries. Each day we see manifestations of this attitude in the economic field, where the protectionism of dominant Powers prevents any equitable redistribution of the planet's resources, above all when such protectionism is based on an unpredictable monetary system and arbitrary interest rates.
If the supervisory role conferred upon the United Nations by the Charter had been fully recognized by Member States, much of the paralysis in the lives of nations would be reduced to the minimum. Instead of a commitment in this direction, all that has been proposed thus far has been temporary assistance machinery or loans that generate indebtedness for most developing countries.
To illustrate the numerous difficulties facing young nations in their determination and efforts towards development, I shall speak of the case of my own country.
The People's Republic of the Congo has wide sustained effort to carry out its five-year economic and social development plan (1982-1986) in a world economic situation governed by the factors I have just mentioned, Now, there is no regular flow of financial resources nor any remunerative market for the raw materials we produce which constitute our only source of revenue. Hence* it is difficult to avoid indebtedness and the shackles of debt servicing.
If creditors and debtors could at least, as loyal, equally responsible partners, study suitable means of making this debt supportable by viewing it on a long-tern basis that would maintain macro-economic and social balance in the debtor countries, and guarantee healthy condition of growth and stability, it would certainly be to everyone's benefit.
That is why, in order to ensure the continuation of the development plan during an increasingly stagnant international situation, the Central Committee of the Congolese Workers Party, under the leadership of President Sassou-Nguesso, has decided to proceed with the adoption of a program of structural adjustment which will enable us to adapt the execution of essential, priority projects to the resources available. In so doing we remain open to outside co-operation in the hope that our partners of yesterday, today and tomorrow will remain so not only in periods of relative prosperity but also, and above all, when temporary difficulties arise.
The Peoples Republic of the Congo, a land of peace and harmony, is militantly in favor of establishing a climate of mutually advantageous understanding and co-operation in its relations with its economic partners, strengthening the links of friendship and brotherhood with our neighbors and subordinating national selfishness to the creation of an integrated economic region in central Africa on the basis of the understanding and solidarity cherished by our peoples.
The will to peace of the Peoples Republic of the Congo, which is fiercely defended by its people, its Government and its President, has led to the bestowal on my country of, inter alia, the presidency of the Economic Community of Central African States. It has also been entrusted with delicate missions of arbitration in the settlement of the question of Chad, which has been characterized by a fratricidal war with dire consequences for the people of Chad.
The special sympathy and attention which the international community and, especially, Central Africa and the organization of African Unity (OAU) have shown to my country by entrusting it with these missions of great significance for the promotion of peace and international co-operation are the fruit of the constant efforts of President Sassou-Nguesso to consolidate peace and to strengthen relationships of good-neighborliness in the region and throughout Africa.
To the extent that past experience teaches us what we have been able to do as compared with what we ought to have achieved, let us try at least to be inspired by the theme of this fortieth anniversary of the United Nations, "United Nations for a better world", and organize our solidarity accordingly. Certain trains of thought focused on the year 1985 as a whole invite us to do this.
He in Africa, in particular, in addition to the memory of the 25 years of resolution 1514 (XV), of 14 December 1960, which contains the Declaration on the Granting of Independence to Colonial Countries and Peoples, are also thinking about the centenary of the Act of Berlin which in 1885 put our continent at the mercy of European imperialist ambitions, to be subjugated and exploited.
In its final resolution, an international seminar held in Brazzaville this year to commemorate this unhappy one-hundredth anniversary of the balkanization of Africa, exhorted Africans to go beyond a narrow national outlook to catch a glimpse, beyond the frontiers of states, of the fundamental bases of unity and the rebirth of Africa.
The demand for freedom and dignity emerging from that commemoration leaves no doubt as to our determination to eradicate the apartheid regime from African soil. The echoes throughout the world of the struggle being carried on there, in spite of the oppression by the minority in power and its continuing acts of aggression against neighboring countries, confirm this determination to destroy apartheid, rather than reform it, as those in Pretoria imagine they can do.
This is also true of the liberation of the colonial territory of Namibia, which is still illegally occupied by South Africa. There can be no doubt that we condemn the gratuitous act of aggression against the territory of the Peoples Republic of Angola by the hand-pressed racist Power, an act which was the subject of Security Council resolution 571 (1985), adopted on 20 September this year. As a ward of the United Nations, Namibia, whose case has been on our agenda since the inception of the Organization, has the right to be freed, in keeping with the plan of action in Security Council resolution 435 (1978).
with regard to the possibilities for establishing conditions of peace elsewhere in Africa, in the area or in countries which are most sorely tried, these remain entirely valid. To this end, a general attitude of non-interference would seem to us to be one of the essential factors, and should be encouraged.
We are sharing this year with the rest of the world the beneficial effects of the celebration of International Youth Year. Youth must not only be involved in United Nations action to imbue it with generosity but must, above all, be conceived of and seen as the ultimate user of the products of the better world which the United Nations hopes to achieve.
Finally, a better world is not possible without the full and effective participation of women, whose Decade was celebrated a few months ago in Nairobi by the adoption of future strategies of action to promote its aims. The success of that Conference, in spite of many differences of opinion, is surely a good augury and shows a promising awareness of the need for the equal development and peace which all of us are capable of achieving, free of any prejudice or discrimination.
All the effort and commitment of all of us are needed to build the road to peace. This, for us, means both psychological and practical mobilization. The effects of the year 1986, which has been proclaimed the international Year of Peace, will depend in large part on the real choices mads by States big or small, weak or powerful, to promote the conditions necessary for our common survival.
In this context, as the Secretary-General says in his report, "international co-operation, however complex and difficult to organize, is not a choice for the nations of the world, but a necessity". (A/40/1, p. 5) International co-operation encompasses both preventive dimensions and a constructive aspect. By prevention we would be better able to organize our security, not only by regular monitoring of the applications of science - whose development is becoming dangerously fast for the immediate perception of the ordinary man - but also by greater sharing of responsibility at the world level. Such participation could result in filling the undesirable gap that exists between the spirit of a charter made to promote harmony and unanimity - especially in the Security Council - and the dangerous reality that a minority of states, without a mandate, hold the fate of all nations in their hands, thereby distorting any approach to a system of collective security.
The commemoration of the birth of the United Nations does not in any way lead us to forget that 40 years ago, at the time of the victory over fascism, the world entered the nuclear era. Thus we also commemorate the tragedies of Hiroshima and Nagasaki. Since that time, and in spite of the nuclear Treaty on the Non-Proliferation of Nuclear Weapons, not only has no Power that initiated that Treaty shown the slightest will to disarm under effective international control, but, on the contrary, the nuclear weapon has spread almost to the point of falling, with the agreement of certain major Powers, as we all know, even into the hands of South Africa, which is a direct heir to the Nazi tradition.
Forty years ago it was virtually Inconceivable that soma 10 years later, beginning with the Bandung Conference, whose thirtieth anniversary we commemorated last April, there would emerge a new awareness leading to the policy of non-alignment. The Movement of Non-Aligned Countries has been trying since that time to make the international community, including the United Nations, regain that sense of true peace, free from antagonisms and from the search for spheres of influence, a peace based on the non-use of force and the peaceful settlement of disputes, on the pursuit of greater well-being for all the inhabitants of our planet and on the establishment of equality and justice.
To be sure, the united Nations system as a whole is already a vast synthesis of all the universal aspirations in practically all fields: political, economic, human and cultural} it is also a solid basis for building a better world that transcends national or regional limitations.
We must strive to safeguard the achievements of the past 40 years and to build upon them.
Among those achievements is the whole gamut of conventions which stemmed more or less directly from the Universal Declaration of Human Rights and which protect workers, children, the physically handicapped and the aged.
We welcome the legitimate support thus far given by the United Nations to those fighting in the liberation movements, willing to sacrifice their lives to achieve the fundamental rights to self-determination and freedom.
These achievements denote above ail the value and flexibility of the Charter, which remains truly the treaty of treaties with no equal in all of human history and to which any other international commitment on the part of a Member State should be subordinate, under the terms of Article 103.
We must preserve the Charter from any abusive interpretation of its provisions and even more from its use for partisan purposes. The Charter can be revised in
order to ensure its adaptation to the realities while at the same time maintaining its fundamental perspective as the cornerstone of any international policy.
In so doing we have in mind the overriding need to make known the true image of the United Nations by world public opinion. The mass media do not always help in this, undoubtedly because they are excessively concentrated in the hands of a few pressure groups, almost all of them belonging to a limited number of countries. In this respect, the new international communications and information order should be the catalyst for a major peaceful battle at the international level, through the United Nations system, to promote comprehension and understanding among nations and peoples.
It would indeed be inconsistent and dangerous to erect barriers between the United Nations and the peoples of the world.
Although mankind often has to be subjected to utmost danger in order to find the necessary motivation to save itself, the past from which the United Nations has emerged is sufficiently rich in object lessons that no further trials are needed for us to demonstrate a commitment to our common survival.
I shall borrow the final words of my intervention from the admirable recommendation made by the former Presidents of the General Assembly at their meeting held under the auspices of the United Nations Institute for Training and Research (UNITAR) last June. They suggested to the Assembly that its
"should seize this unique opportunity and devote its attention to the remaining 15 years of this century and, with a vision of the future, should initiate plans at the global level for the year 2000 and the beginning of the new millennium." (A/40/377, para. 20)
Indeed, it is no longer conceivable, in 1985, to live without the United Nations, much less to do without it in determining our near or distant future.
